Title: To Benjamin Franklin from Dumas, 3 August 1780
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Monsieur,La Haie 3e. Août 1780.
L’Assemblée d’Hollande vient de se séparer pour jusqu’au commencement de Sept. Il ne S’y est rien passé d’interessant.
Les deux Plénipotentiaires de la Rep. sont partis pour Petersbourg, avec les Instructions, selon lesquelles ils doivent demander, qu’on garantisse les possessions de la rep., tant en Europe qu’aux deux Indes; Amsterdam persiste dans sa protestation contre ces Instructions, & notamment contre cette demande inutile, qui ne tend qu’à traîner l’affaire en longueur: elle vouloit que l’on envoyât tout simplement à Mr. Swart le Résident de la rep. à Petersbourg, la résolution de L.H.p. où l’accession de la rep. à la neutralité armée est résolue, sans condition, & qu’immédiatement après la signature faite en conséquence entre le dit Résident & le Ministere Russe, la Rep. fît une Déclaration aux Puissances belligérantes, analogue à celle de la Russie. D’autres, au contraire, ont espéré de faire échouer toute cette combinaison. Sur ces entrefaites, la déclaration inopinée du Danemarc a étrangement déconcerté ces derniers; & leur embarras vient de redoubler par une Déclaration à peu près semblable de la part de la Suede. Notre Ami pense qu’ils ne pourront plus reculer, sans encourir généralement le blâme d’avoir désobligé la Cour de Russie, & sacrifié le Commerce de cette rep. à celle de la Gr. Br., & en conséquence il soupçconne que, les Plénipotentiaires ont été munis d’un ordre secret, pour ne pas insister plus que de raison sur la condition susdite de la garantie.
388. 259es. 601. 262. 610. YEB OEUPYQMBEXCGTNU 385ing. 731d a 373. 720. 610. 382s. 322. 394 endeavours to NBYCC 873n. 701.
Le Baron de Wulffen vient de jouer un sot rôle ici. Sans se souvenir qu’il a été ci-devant dans ce service, &, comme on l’assure, d’en avoir déserté, il a voulu dans un second voyage à Lahaie aborder le Stadhouder à la parade en Uniforme Américain, on lui a fait ordonner de se retirer incessamment de lahaie, ou qu’on le feroit arrêter. Ce qui me mortifie le plus, c’est que cela a fait redoubler l’espionnage à mon sujet: car on sait qu’il a été chez moi.
Dieu veuille, Monsieur, que vous puissiez recevoir bientôt quelque bonne & grande nouvelle de l’Amérique.
Je suis avec un grand respect, Monsieur Votre très-humble & très-obéissant serviteur
D
Passy à S. E. M. B. Franklin
 
Addressed: à Son Excellence / Monsieur B. Franklin, Esqr. / Min. Plenipe. des Etats-Unis / &c. / Passy./.
Notation: Mr Dumas La Haie Aout. 3. 80.
